DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaura et al. (US 6,065,831, hereafter Kawaura) in view of Maruchi et al. (US 5,974,213, hereafter Maruchi)

Kawaura does not explicitly teach wherein the second direction is different from the first direction and intersects the first direction.
However, it is well known to change the direction of an indicator light within an electrical assembly. For example, Maruchi teaches a display unit having a light source (LED) which is configured to emit light in a first direction toward a first light emitting portion (light guide assembly, LG), wherein the first light emitting portion has a first light emitting surface (reflecting 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kawaura such that the second direction is different from the first direction and intersects the first direction in order to provide a display unit in a different location to accommodate different user requirements.
	With respect to claim 2, Kawaura, as modified by Maruchi, teaches the displacement member (opening/closing cover 21, col. 4, lines 24-25) is an opening/closing cover configured to be switchable between, by pivoting, a closed state, as the first state, of making contact with the housing and an open state, as the second state, of being separated from the housing. (Kawaura, col. 4, lines 23-27, Figs. 1-2)
With respect to claim 3, Kawaura, as modified by Maruchi, teaches the first light emitting surface is arranged so as not to be visually recognized when the displacement member is made into the first state. (Kawaura, col. 6, line 52 – col. 7, line 5, Figs. 1-6)
	With respect to claim 4, Kawaura, as modified by Maruchi, teaches the opening/closing cover is a cover having a pivot axis in the housing and opening and closing a surface of the housing, the first light emitting portion exposes the first light emitting surface to the surface of the housing in the open state of the opening/closing cover, and the second light emitting portion is arranged so as to expose the second light emitting surface to an area from the surface of the housing in the closed state of the opening/closing cover. (Kawaura, col. 6, line 52 – col. 7, line 5, Figs. 1-2) Although Kawaura, as modified by Maruchi, does not explicitly teach the pivot axis is in a lower portion of the housing, or the light emitting surfaces is on a front side portion of the housing, the relative location of these elements is merely a slight structural modification which would have been obvious to one having ordinary skill in the art at the time the invention was filed because the location of the elements could be rearranged relative to the other elements of the apparatus with predictable results.

	With respect to claim 6, although Kawaura, as modified by Maruchi, does not explicitly teach wherein the light receiving surface is arranged so as to be inclined with respect to the first light emitting surface, this is a slight structural change which would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to change the shape of the outer surface with predictable results.
	With respect to claim 7, although Kawaura, as modified by Maruchi, does not explicitly teach wherein the first light emitting surface and a light receiving surface on which the second light guiding portion receives the light from the first light emitting surface make contact with each other, this is a slight structural change which would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to change the arrangement of the elements of the apparatus with predictable results.
With respect to claim 9, Kawaura teaches a medium processing apparatus (inkjet printer 100, col. 4, line 24) comprising: a processor (printing mechanism 50, col. 4, line 37) performing predetermined processing on a medium; a housing (outer case 10, col. 4, line 24) that houses the processor; a displacement member (opening/closing cover 21, col. 4, lines 24-25) displaceable relative to the housing and configured to be switchable between a first state and a second state of being separated further from the housing than the first state; and a display unit (surface of cover 21, Fig. 1, and display station 26, col. 6, line 57, Fig. 2) displaying a state of the apparatus using light, wherein the display unit includes a light source (display instrument 28, col. 6, line 63), a first light emitting portion (holes 31, col. 7, line 1) in the housing, and a second light emitting portion in the displacement member, the light source is configured to emit light in a first direction toward the first light emitting portion, the first light emitting portion has: a first light emitting surface which emits light in a second direction toward outside of the housing with light 
Kawaura does not explicitly teach wherein the second direction is different from the first direction and intersects the first direction.
However, it is well known to change the direction of an indicator light within an electrical assembly. For example, Maruchi teaches a display unit having a light source (LED) which is configured to emit light in a first direction toward a first light emitting portion (light guide assembly, LG), wherein the first light emitting portion has a first light emitting surface (reflecting surface, 16) which emits light in a second direction that intersects the first direction. (col. 6, lines 49-67, Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kawaura such that the second direction is different from the first direction and intersects the first direction in order to provide a display unit in a different location to accommodate different user requirements.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaura in view of Maruchi, as in the above rejection, and further in view of Shinohara et al. (US 8,939,527, hereafter Shinohara)
	With respect to claim 8, Kawaura, as modified by Maruchi, teaches the first light emitting portion (holes 31) is formed with a light-transmitting material containing no light diffusing material (the holes contain air) and the second light emitting portion (holes 35, col. 7, line 3, 
	Kawaura and Maruchi do not explicitly disclose that the transparent members contain a light diffusing material.
	Shinohara teaches a recording apparatus having a display unit including a light source (LEDs on operational board) and a light emitting portion, having a light emitting surface and a light guiding portion (light guides 106), wherein the light emitting portion is formed with a light transmitting material containing a light diffusing material.  (col. 3, lines 24-37, Fig. 1)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Kawaura such that the light emitting portion contains a light diffusing material, as taught by Shinohara, in order to provide a desirable appearance for the displayed light.

Response to Arguments
Applicant’s arguments filed November 3, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that, technically, if a second direction is the same as the first direction, it “intersects” the first direction and the teachings of Kawaura could be considered sufficient to teach the claimed limitations. In the interests of furthering prosecution, the examiner has considered the specification and arguments, which indicate that applicant intends to claim that the second direction is different from the first direction and has applied the additional reference to Maruchi in order to demonstrate that the intended invention is also obvious over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/            Primary Examiner, Art Unit 2853